DETAILED ACTION

Claim Objections
Claim 10 is objected to because of the following informalities:  In line 3, “providing” should be changed to --provides--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In line 2, “steering knuckle assembly mounting” should be inserted before “bores”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-15, 17, 19, 21-26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dudding et al. (US 6,616,156 B1) in view of Huhn et al. (US 2004/0188969 A1) and Margetts (US 4,923,036). Dudding teaches a steering knuckle (e.g., 304) for use in association with a vehicle steering axle assembly and brake assembly, comprising: a first piece 308 having a first king pin bore 342, said first king pin bore extending in a first direction and configured to receive a first portion of a king pin 318; a second piece 306 having a second king pin bore 316, said second king pin bore extending in said first direction and configured to receive a second portion of the king pin; wherein said first piece and said second piece include, respectively, first and second 322 steering knuckle assembly mounting surfaces, one of said mounting surfaces (e.g., 322) being generally arcuate (column 7, lines 22-26) in shape and providing a plurality of steering knuckle assembly mounting bores 324, and said first and .
Claims 1, 2, 4-11, 14, 15, 17, 19, 21-26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dudding et al. (US 6,616,156 B1) in view of Zhiqiang et al. (CN 204077793 U) and Margetts (US 4,923,036). Dudding teaches a steering knuckle (e.g., 304) for use in association with a vehicle steering axle assembly and brake assembly, comprising: a first piece 308 having a first king pin bore 342, said first king pin bore extending in a first direction and configured to receive a first portion of a king pin 318; a second piece 306 having a second king pin bore 316, said second king pin bore extending in said first direction and configured to receive a second portion of the king pin; wherein said first piece and said second piece include, respectively, first and second 322 steering knuckle assembly mounting surfaces, one of said mounting surfaces (e.g., 322) being generally arcuate (column 7, lines 22-26) in shape and providing a plurality of steering knuckle assembly mounting bores 324, and said first and second steering knuckle assembly mounting surfaces engaging one another to connect said first .
Response to Arguments
Applicant's arguments filed on May 27, 2021 with respect to the 35 U.S.C. 103 rejection(s) over Dudding et al. (US 6,616,156 B1) in view of Huhn et al. (US 2004/0188969 A1) and Margetts (US 4,923,036) have been fully considered but they are not persuasive.
Regarding applicant’s arguments that the “formed integrally as a single component” limitation of claim 1 is not obvious over Dudding et al. (US 6,616,156 B1) in view of Huhn et al. (US 2004/0188969 A1) and Margetts (US 4,923,036), the first piece 7 in Huhn includes first and second brake mounting arms 9, said first and second brake mounting arms formed integrally therewith as a single component. Integrally forming first and second brake mounting arms as taught by Huhn on a first piece as taught by Dudding would result in a first piece as described in claim 1.
Contrary to Applicant’s assertions, Huhn does not teach away from the subject matter of the present application, since Huhn does not “criticize, discredit, or otherwise discourage the solution claimed.” MPEP §2145(X)(D)(1).
Applicant further argues that Huhn does not satisfy the limitation “one of said first and second steering knuckle assembly mounting surfaces being generally arcuate in shape and providing a plurality of steering knuckle assembly mounting bores”. This limitation is satisfied by Dudding, as explained above. That is, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s arguments in the second and third full paragraphs on page 8 of applicant’s remarks, Huhn is relied upon for a first piece having integrally formed brake mounting arms. The rejection(s) are not based on the vertically slotted feature or the manner of attachment of the second piece in Huhn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection(s) over Huhn et al. (US 2004/0188969 A1) in view of Zhiqiang et al. (CN 204077793 U) have been fully considered and are persuasive. Therefore, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Dudding et al. (US 6,616,156 B1) in view of Zhiqiang et al. (CN 204077793 U) and Margetts (US 4,923,036), as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3616